Citation Nr: 1622684	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to pension benefits. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from March to September 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In September 2014, the Board remanded the claim for nonservice connected pension benefits for the issuance of statement of the case.  That development was completed and the Veteran perfected an appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran had only recognized guerilla service in the organized miliary forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the United Sates Armed Forces pursuant to the order of the President dated July 26, 1941.   


CONCLUSION OF LAW

The Veteran does not meet the criteria for nonservice connected pension benefits.  38 U.S.C.A. § 107 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA 

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, VCAA is not applicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As will be discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the undisputed facts as presented.  VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II. Eligibility for Pension Benefits

The Veteran seeks eligibility for VA non-service connected pension benefits. 

Under the American Recovery and Reinvestment Act (ARRA) one-time benefit is provided for certain Philippine Veterans to be paid from the FVEC Fund.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens; or $15,000 for United States citizens.

For eligible persons who accept a payment from the FVEC Fund, such payment is final and constitutes a complete release of any claim against the United States.  Pub. L. No. 111-5, § 1002 (h)(1).  There is an exception for "prior eligibility status" providing that: "Nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits), which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Pub. L. No. 111-5, § 1002(h)(2).

In April 2009, the Veteran accepted a payment from the FVEC fund.  He has not established prior eligibility status for pension benefits.  By statute, Veterans with  recognized guerilla service in the organized miliary forces of the Government of the Commonwealth of the Philippines while such forces were in the service of the United Sates Armed Forces pursuant to the order of the President dated July 26, 1941 are not eligible for VA pension benefits.  38 U.S.C.A. § 107 (West 2014).  The Veteran does not dispute that this was his only military service the service department has not reported any other qualifying service.  Accordingly, his claim for pension benefits is denied as a matter of law.


ORDER

Entitlement to pension benefits is denied.  




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


